Upon a full hearing of this Cause upon Bill and Answer, It is ordered and decreed that it be referred to the Master of this Court to take state and settle in Presence of the Sollicitors on both sides the Defendants, Mr. Appleby’s and Mr. Austin’s Accounts of their Transactions and Management of Culcheheth [Culcheth] Golightly’s Estate. —That the Defendant Smith *552do thereupon divide the Ballance of Mony then remaining in his Hands (after deducting the Costs of this Suit) and the outstanding Debts into two equal Parts and deliver one of them to the Complainant William Henry Drayton in Right of his Wife Dorothy and retain the Remainder in his the Defendant’s Hands in Trust for the Complainant Mary, —That Edward Fenwicke, Edmund Bellinger, Thomas Hutchinson and James Skirving Esquires, and Mr. Owen Bowen be, and they are hereby nominated and appointed Commissioners with full Power  and Authority to them or any three of them and they or any three of them are hereby impowered and directed (being first duly sworn for that Purpose before some known Magistrate) to make a joint and equal Division in such Way and Manner as they shall think proper of the said Culcheheth Golightly’s real and the Remainder of his personal Estate in two Parts or Moieties and return such Division distinctly openly and fully made under their Hands and Seals into this Court within three Months from the Date above mentioned. And that the Defendant Smith do deliver one of the said Moieties or Shares so to be made by the said Commissioners to the Complainant William Henry Drayton in Right of Dorothy his said Wife and retain and keep Possession of the other Moiety in Trust for the Complainant Mary And that the usual Bond ... be given by . . . William Henry to the Defendant Smith, on his receiving Possession of the said Moiety of the said real and personal Estate of the said Culcheheth Golightly as aforesaid and that true Copies of this Decretal Order be served on the said Commissioners and Partys for their Guide and Direction in the Management of this Division.
John Troup Register in Chancery